Citation Nr: 1131210	
Decision Date: 08/25/11    Archive Date: 09/07/11	

DOCKET NO.  07-35 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for encephalopathy, claimed as the residual of exposure to toxic paint fumes in service.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that encephalopathy is the result of exposure to toxic paint fumes during his period of active service.  He further asserts that he developed a psychiatric disorder as a result of service.  A review of the record in this case raises some question as to the nature and etiology of the disorders on appeal.  

Specifically, with respect to encephalopathy, it is not clear whether the Veteran has been diagnosed with this disorder.  In December 2004, a private chiropractor/naturopath wrote that the Veteran reported an in-service history of hallucination after painting with a lead-based paint in a closet without ventilation.  

He indicated that the Veteran's experience "could be pathonomic, lead encephalitis" indicating that it was a "well-defined condition" and that it was "quite possible" that the Veteran had experienced a challenge to his mental faculties with lead-based paint exposure in closed quarters resulting in a "hallucinatory response."  

In January 2007, the same chiropractor/naturopath wrote that symptomatology resulting from that exposure, which eventually resolved, included involvement of the left side of the Veteran's face and sinuses.  Persistent symptoms included tinnitus, photosensitivity, and short-term memory loss.  This evidence raises a possible relationship between the Veteran's current complaints and service.

Nonetheless, based on a review of the evidence, it is unclear whether the Veteran does, in fact, currently have a diagnosis of encephalopathy, or residuals thereof.  The private evidence is not sufficient to make a decision on the claim.  Moreover, he has not been afforded an examination for the purpose of determining a diagnosis or etiology.  

With respect to an acquired psychiatric disorder, while nothing was shown in service, since the time of the Veteran's discharge, he has been diagnosed with, among other things, an adjustment disorder with mixed anxiety and depressed mood; a personality disorder, not otherwise specified, with paranoid, histrionic, and obsessive compulsive features; somatization disorder versus somatic delusional disorder; depressive disorder; and paranoid disorder versus schizophrenia.  He has not been afforded an examination to more accurately determine the nature and etiology of his current psychiatric complaints.  

Under the circumstances, further development of the evidence is necessary prior to a final adjudication of the Veteran's claims for service connection.  See McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain clinical records from the White City VAMC for the period from September 2007 to the present.  All attempts to procure such records should be documented in the file.  

If the records cannot be obtained, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  Schedule the Veteran for psychiatric and neurologic examinations in order to more accurately determine the exact nature and etiology of his current psychiatric and encephalopathy symptomatology.  

The Veteran must be given adequate notice of the date and place of any requested examination(s).  Moreover, he is to be advised that failure to report for a scheduled VA examination or examinations without good cause may have an adverse effect on his claims.

As regards the requested examination(s), all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.

Following completion of the neurologic examination, the examiner should specifically comment as to whether the Veteran currently suffers from chronic, clinically-identifiable encephalopathy, and, if so, whether that pathology at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active service, including lead-paint exposure.

Following completion of the psychiatric examination, the examiner should offer an opinion as to whether the Veteran's current psychiatric disability (however diagnosed) at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active service.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  Moreover, the claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner(s) prior to completion of the examinations.  A notation to the effect that this record review has taken place must be included in the examination report(s).

3.  Thereafter, readjudicate the claims.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  

The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of a statement of the case in September 2007.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The issue of entitlement to service connection for PTSD is being held in abeyance pending completion of the development described above concerning the issues of entitlement to service connection for an acquired psychiatric disorder and encephalopathy.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



	                  _________________________________________________
	L. HOWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



